Citation Nr: 0708116	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for sinusitis, currently 
evaluation as 10 percent disabling.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from May 1969 to May 1973. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his substantive appeal, the veteran requested a hearing; 
he was scheduled for a hearing in May 2006, but failed to 
appear.  There was no request by the veteran to reschedule 
the hearing. Therefore, the request for a hearing will be 
considered withdrawn and the Board will proceed with review 
on the present record.  See 38 C.F.R. § 20.702 (2006).

In his substantive appeal, the veteran referred to knee and 
hip conditions.  However, these issues are not appeal before 
the RO and are referred to the RO for consideration.  


FINDING OF FACT

Sinusitis is manifested by mild bilateral nasal obstruction, 
tender maxillary sinuses, nasal discharge, and a boggy nasal 
mucosa with exudate; there is no evidence of three or more 
incapacitating episodes per year of prolonged antibiotic 
treatment or more than six non-incapacitating episodes 
characterized by headaches, pain, and purulent discharge or 
crusting.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6510 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that Veterans Claims Assistance Act (VCAA) notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

VCAA notice, consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made after the veteran's received VCAA notification for 
his claim.  The RO provided the veteran with a February 2004 
letter which included notification of what was required to 
substantiate his claim.  This letter notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment or to provide 
a properly executed release so that VA could request the 
records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letter also specifically notified the veteran to 
provide any evidence in his possession pertaining to the 
claim.  Thus, the Board finds that VA fully notified the 
veteran of what was required to substantiate his claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) required VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, would assist in 
substantiating or was necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his increased rating claim, but was not informed 
of the type of evidence necessary to establish an effective 
date. As the Board concludes below that the preponderance of 
the evidence is against the veteran's claim, no effective 
date will be assigned and there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby). 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes VA treatment records and 
two VA examinations.  Thus, it does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks an increased rating for sinusitis.  In 
support of his claim, he reports that he has difficulty 
breathing.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes (DC's) 6510 through 6514, a 10 percent 
disability rating is awarded for sinusitis manifested by one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting. A 30 percent disability 
rating is awarded for sinusitis manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, DC 6510.  An 
incapacitating episode of sinusitis is specifically defined 
in the regulations as one requiring bed rest and treatment by 
a physician. 38 C.F.R. § 4.97 (2006).

December 2001 records onwards show a diagnosis of allergic 
rhinitis and notations of clear TM canals, a discharge free 
nose, and a pink and moist oropharyngeal mucosa without 
lesions.  

At a February 2004 VA examination, the examiner noted that 
the veteran had a history of seasonal allergic rhinitis and 
sinusitis.  The veteran reported occasional difficulty with 
breathing through his nose during periods of nasal 
congestion.  The veteran denied purulent discharge or dyspnea 
at rest or on exertion.  The veteran reported using Claritin 
daily, an ophthalmic solution twice daily as needed, and 
Flonase nasal spray twice daily.  The veteran denied affected 
sinuses, pain, headaches, and emergency room treatment for 
acute allergy attacks in the past twelve months.  The veteran 
reported missing work once per month for a period of one to 
two days in the spring and fall due to allergy symptoms.  The 
examiner noted that the veteran had a history of asthma.  The 
examiner reported mild bilateral nasal obstruction, estimated 
to be 10 percent.  The sinuses were non-tender without 
purulent discharge or crusting.  The diagnosis was seasonal 
allergic rhinitis with a history of sinusitis, no sinusitis 
found on examination.  X-rays showed that the frontal sinuses 
were developmentally hypoplastic and the remaining paranasal 
sinuses are normally aerated and clear of fluid or mucosal 
edema.  The mastoids were normally aerated and the bony 
septum was midline.  The assessment was negative paranasal 
sinus series.  

February 2004 VA treatment records show runny nose and eyes, 
presumed due to allergies.  Records show that the veteran was 
using an inhaler one to four times a day.  

A June 2005 note shows that the veteran had a cough, yellow 
phlegm, and nasal drainage for the past two weeks. The 
assessment was allergic rhinitis.  A follow up note indicates 
that the yellow phlegm resolved but he was still wheezing and 
short of breath with a dry cough.  
At a September 2005 VA examination, the veteran reported 
chronic sinusitis and that stays stopped up, especially at 
night.  The veteran reported taking antibiotics four times 
annually for sinus infections and that he was off of work for 
twenty-five days.  The veteran associated his allergy 
symptoms with the sinus problems and believed the dust at 
work made his problem worse.  He also reported purulent, 
light colored mucus with occasional yellow nasal discharge.  
On exertion, he experienced shortness of breath with two 
flights of stairs and he was unable to traverse three flights 
without severe shortness of breath.  He described pressure in 
the maxillary sinus without complaint of severe headache.  He 
reported the problems occur twice monthly, lasting two weeks 
on each occurrence.  He also reported allergy flare-ups 
lasting for two weeks after use of medication for two weeks.  

Examination was negative for nasal polyps or obstruction of 
the nostrils.  Nasal mucosa was boggy with exudate and 
maxillary sinuses were tender to percussion.  
Contemporaneously taken sinus x-rays were normal.  There was 
no evidence of infection, tumor, or trauma.  The nasal septum 
was midline.  Frontal sinuses were hypoplastic, which was a 
normal variant.  The diagnoses were chronic sinusitis and 
allergic rhinitis.  The examiner stated that the disease 
primarily originates from the nose due to allergic rhinitis.   

The Board has concluded that an evaluation in excess of 10 
percent for sinusitis is not warranted. The evidence shows an 
ongoing diagnosis and notations of allergic rhinitis, clear 
TM canals were clear, a discharge free nose, and a pink and 
moist oropharyngeal mucosa without lesions from 2001 onwards.  
The February 2004 VA examiner diagnosed the veteran with 
seasonal allergic rhinitis with a history of sinusitis, but 
found no sinusitis on examination.   The September 2005 VA 
examiner diagnosed the veteran with chronic sinusitis and 
allergic rhinitis, but found that the disease primarily 
originated from allergic rhinitis, as opposed to sinusitis.     

In sum, none of the symptomatology which would allow for the 
assignment of a higher disability rating is present.  In 
particular, severe pathology such as incapacitating episodes 
requiring prolonged antibiotic treatment or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, is completely absent. Though at the September 2005 
VA examination, the veteran reported taking antibiotics four 
times annually and loss of work for twenty-five days in a 
year due to sinusitis, there is no evidence that this loss of 
work is due to incapacitating episodes.  In fact, treatment 
records from 2001 onwards do not reflect incapacities at all.  
For this reason, the Board concludes that the currently 
assigned 10 percent evaluation for the veteran's sinusitis is 
appropriate. 

The Board notes the obvious sincerity of the veteran's belief 
in the merits of his claim; however, his assertions of lost 
work and the necessity to take antibiotics repeatedly are 
unsupported.  Regardless, there is no probative evidence of 
the required prolonged antibiotic treatment lasting four to 
six weeks, even if his assertions were accurate.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992).  In the 
present claim, there is no probative evidence of 
incapacitating episodes to warrant an evaluation in excess of 
10 percent. 

The Board does not find that the veteran's disability picture 
is unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations for the 
disability at issue for which an increased compensation 
benefits is sought on appeal.  There is no evidence that the 
veteran has been hospitalized due to sinusitis.  The current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of the disability at 
issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against a higher 
rating for sinusitis.  The doctrine of reasonable doubt has 
been considered but as the preponderance of the evidence is 
against the claim, this doctrine is not applicable.  
38 U.S.C.A. § 5107(b).  




ORDER

An evaluation in excess of 10 percent for sinusitis is 
denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


